DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the retainer plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6062840 of record) hereinafter Lee in view of Kohler (US 7210922 of record).
Regarding claim 1, Lee teaches:
A hot runner of an injection molding machine for passing melt into a mold cavity (Fig 3: hot runner manifold 11), the hot runner comprising:
a first valve gated nozzle having a first valve stem (Fig 3, 10-12: machine nozzle 17, valve pin 31);
a first piston coupled to the first valve stem (Fig 10-12: three-piston actuator 34, piston 96), the first piston having a passageway arranged to transfer pressurized air to a chamber (Fig 10-12: pneumatic lines: 86, 88, 90; Col 5, ln 49-54), the pressurized air biasing the valve stem in a closed position (Fig 10; Col 6, ln 1-10).
Lee does not teach an actuation plate acting on the first piston and configured to move the first valve stem between an open position and a closed position.
In the same field of endeavor regarding valve stem actuation, Kohler teaches an activation plate for the motivation of providing reciprocal movement to open and close valve gates by means of valve pins (Fig 1: activation plate 18; col 2, ln 41-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hot runner as taught by Lee with the actuation plate as taught by Kohler in order to provide reciprocal movement to open and close valve gates by means of valve pins.
Lee in view of Kohler does not explicitly recite wherein, when the first valve stem encounters an obstruction while being moved towards a closed position, the pressurized air acting on the first piston becomes compressed in the chamber.
However, one of ordinary skill in the art would recognize that when going from the configuration of Fig 12 to Fig 10, pressurized air acting on the first piston becomes compressed in the chamber.  Any obstruction to the movement of the valve stem would only further compress the pressurized air acting on the first piston.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 2, Lee in view of Kohler teaches the apparatus of claim 1.
Lee further teaches the chamber (Fig 10-12: piston 98).
Kohler further teaches wherein a chamber is formed in the actuation plate (sleeve 28).
Regarding claim 3, Lee in view of Kohler teaches the apparatus of claim 1.
Lee further teaches wherein the first piston is disposed in the chamber (Fig 10-12; col 5, ln 49-67).
Regarding claim 4, Lee in view of Kohler teaches the apparatus of claim 1.
Kohler further suggests the actuation plate with an actuator biased against the actuation plate to move with movement of the actuation plate (col 3, ln 12-24).
Lee further suggests a second piston coupled to the valve stem and the first piston (Fig 10-12: piston 98), wherein the second piston is held against a portion of a retaining portion (cylinder 92) via pressurized air.
It would be apparent to one of ordinary skill in the art that Lee in view of Kohler teaches a second piston coupled to the valve stem and the first piston, wherein the second piston is held against a portion of the actuation plate via pressurized air to move with movement of the actuation plate.
Regarding claim 5, Lee in view of Kohler teaches the apparatus of claim 4.
Lee further teaches wherein the second piston comprises an air passageway arranged to transfer pressurized air to the chamber (pneumatic lines 86, 88, 90).
Regarding claim 6, Lee in view of Kohler teaches the apparatus of claim 4.
Kohler further suggests the actuation plate with an actuator located in a bore (sleeve 28).
Lee further suggests a second piston located in a piston bore (cylinder 92).
It would be apparent to one of ordinary skill in the art that Lee in view of Kohler teaches wherein the actuation plate comprises a piston bore arranged to receive the second piston.
Regarding claim 7, Lee in view of Kohler teaches the apparatus of claim 6.
Lee further suggests wherein the second piston is disposed in the piston bore and held against the portion of the retaining portion (cylinder 92), the second piston being pressed against the retainer 30plate (Fig 10-12: actuator cap 106).
Kohler further suggests the actuation plate with an actuator located in a bore (sleeve 28).
It would be apparent to one of ordinary skill in the art that Lee in view of Kohler teaches wherein the second piston is disposed in the piston bore and held against the portion of the actuation plate, the second piston being pressed against the retainer 30plate.
Regarding claim 8, Lee in view of Kohler teaches the apparatus of claim 5.
Lee further teaches wherein the second piston comprises a housing that extends in a direction opposite the valve stem, the chamber being defined by the housing (Fig 10-12: piston 98).
Regarding claim 9, Lee in view of Kohler teaches the apparatus of claim 8.
Lee further teaches wherein the first piston is disposed in the chamber (Fig 10-12).
Regarding claim 10, Lee in view of Kohler teaches the apparatus of claim 8.
Lee in view of Kohler does not explicitly recite when the first valve stem encounters the obstruction, the first piston pulls the housing towards the closed position and the air pressure acting on the first piston is compressed and the first valve stem remains stationary.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A WANG/Examiner, Art Unit 1741   



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743